Exhibit 99.1 NEWS RELEASE MINEFINDERS TO RELEASE FIRST QUARTER 2; INVESTOR CONFERENCE CALL TO FOLLOW ON MAY 5 Vancouver, British Columbia – April 19, 2011 – Minefinders Corporation Ltd. reminds investors that the Company will release its first quarter 2011 financial and operating results on Wednesday, May 4, 2011 after markets close. An investor conference call will be held onThursday, May 5, 2011at8 a.m. Pacific Time(11 a.m. Eastern Time) to discuss the results. Participants may join the call by dialing toll-free 1-877-240-9772 or 1-416-340-8527 for calls outsideCanadaand the U.S. Simultaneously, an audio webcast of the conference call will be available on the home page of the Company's website, www.minefinders.com. An audio replay will be available untilMay 12, 2011by calling toll-free 1-800-408-3053 or 1-905-694-9451 for calls outsideCanadaand the U.S. and entering pass code 6506584. About Minefinders Minefinders is a precious metals mining and exploration company and operates the multi-million ounce Dolores gold and silver mine in Mexico. For more information, please visit our website atwww.minefinders.com. Investor contacts: Jonathan Hackshaw Director of Corporate Communications Toll Free: (866) 687-6263 Mike Wills Investors Relations Representative Toll Free: (866) 687-6263 TSX: MFL NYSE AMEX:MFN www.minefinders.com
